                        Case 19-19424         Doc 45-1    Filed 03/24/20     Page 1 of 1

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Greenbelt
                                In re:     Case No.: 19−19424 − LSS    Chapter: 13

Gregory J Casamento
Debtor

                                             NOTICE OF DISMISSAL




TO: All Creditors and Interested Parties


You are hereby notified that an Order Dismissing the above case was entered on 3/24/20.

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.

Dated: 3/24/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Deputy Clerk, Lisa Alexander
                                                         301−344−3378


Form ntcdsm
